Title: To James Madison from Josiah Blakeley, 14 May 1801
From: Blakeley, Josiah
To: Madison, James


SirSt. Yago de Cuba 14th. May 1801.
Tis now more than Two Years Since I arrived in this port, with a commission of Consul of the United States. Tho permitted to reside, to give certificates, protests &c to the citizen of my Nation I have not been by the Spanish Governement recognised as consul of the U S. The Governement here inform me they Have not yet received orders from the Court of Spain to observe the treaty, lately concluded between that nation and ours. They farther add, “They do not Suppose The Said treaty is to have effect in these dominions.”

Long Since I informed my Government, That by an order of the court of Spain, all Neutral Vessels once taken possession of by Subjects of a Nation with whom Spain is at War, and retaken by Subjects of Spain is to be considered good prise. Under these Circumstances, Several Vessels belonging to the U. S. have been brought into this port, & Condemned.
Without Lessening the pleasing Esteem, and high respect I feel for the Singular abilities of Mr. Burr, Most Sincerly do I congratulate The present administration, and my Country for its Sucess. I rejoice that the few papers I have yet Seen are not filled with low Servility. May Mr Jefferson⟨’s⟩ administration do as much credit to his abilities as firs⟨t⟩ Magistrate of a great nation, as his late addresses and former writings, have done Credit to him as a man, a Philosopher, & a Statesman. With Sentiments of the Highest Consideration of respect I am Sir Your Most obedt. Humble Servt.
Josiah Blakeley consul of the U. S.
 

   
   RC (DNA: RG 59, CD, Santiago de Cuba, vol. 1). In a clerk’s hand, signed by Blakeley; docketed by Wagner as received 25 June.


